    Case: 3:19-cv-50262 Document #: 34 Filed: 05/05/20 Page 1 of 5 PageID #:707




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                    NORTHERN DISTRICT OF ILLINOIS
                                          WESTERN DIVISION
       Manuel Lopez,                                 )
                       Plaintiff,                    )        Case No. 19 C 50262
       vs.                                           )
       Brake Parts Inc., LLC                         )        Judge Philip G. Reinhard
                       Defendant.                    )
                                                 ORDER
        For the reasons stated below, defendant’s motion to dismiss [24] is denied. If defendant
wishes to maintain Count I in this court, and renew its motion to dismiss here, it shall file, on or
before June 12, 2020, a memorandum showing cause why plaintiff’s claim that the Agreement is
unenforceable (Count I) is not required to be severed and remanded to state court pursuant to 28
U.S.C. § 1441(c). If no such memorandum is filed, Count I will be remanded to state court after
June 12, 2020. If defendant files a memorandum, plaintiff may file a response to it on or before
June 26, 2020.
                                        STATEMENT-OPINION
        This is an action by plaintiff, Manuel Lopez, against defendant, Brake Parts Inc LLC, his
former employer. Plaintiff originally brought this action in state court seeking a declaratory
judgment that the Non-Solicitation, Non-Competition, and Proprietary Information Agreement
(“Agreement”) [23-1] he executed with defendant is unenforceable for lack of consideration.
Defendant answered that complaint and plaintiff moved for judgment on the pleadings and to
strike defendant’s affirmative defenses. The state court entered an order denying plaintiff’s
motion for judgment on the pleadings, granting his motion to strike the affirmative defenses, and
granting plaintiff leave to file an amended complaint. Plaintiff filed an amended complaint
which reasserted the request for a declaratory judgment that the Agreement is unenforceable and
added state and federal sex discrimination and retaliation claims.
         Defendant then removed the action to this court premising jurisdiction on 28 U.S.C. §§
1331 and 1367 and moved to dismiss the amended complaint. Plaintiff was given leave to, and
did, file a second amended complaint [23]. The second amended complaint seeks a declaratory
judgment that the Agreement is unenforceable (Count I). It also asserts sex discrimination under
Title VII (Count II) and the Illinois Human Rights Act (“IHRA”) (Count IV) and retaliation
under Title VII (Count III) and the IHRA (Count V). Defendant moves to dismiss [24] the
second amended complaint for failure to state a claim. Fed. R. Civ. P. 12(b)(6).



                                                 1
    Case: 3:19-cv-50262 Document #: 34 Filed: 05/05/20 Page 2 of 5 PageID #:708




       The facts are taken from the second amended complaint. Plaintiff began working for
defendant in April 2016. On July 18, 2018, defendant presented him with an offer letter for a
promotion to the position of General Manager-Calipers. The offer letter states the offer is
contingent on plaintiff’s execution of the Agreement. Lopez accepted the offer letter on July 23,
2018 and later in July began working in the new position. On August 5, 2018, plaintiff and
defendant executed the Agreement.
        On page one of the Agreement, plaintiff, as “Employee”, states “in exchange for my
employment with the Company and in consideration of the salary, wages, and other benefits
received for my services during my employment, I (Employee) agree as follows:” The
Agreement continues with certain restrictive covenants to which plaintiff agrees. Paragraph 9(e)
of the Agreement provides: “With respect to the subject matter hereof, this Agreement is
Employee’s entire agreement with the Company, and it supercedes all previous oral or written
understandings or agreements, if any, made by or with the Company regarding the same subject
matter.”
         On January 29, 2019, plaintiff’s employment was terminated by defendant. Plaintiff’s
discharge was the result of a false sexual harassment charge made against him by Guadalupe
Villegas, a woman he supervised. Plaintiff alleges Villegas made the false charge after plaintiff
refused to have an extra marital affair with her and in retaliation for plaintiff reprimanding her
for providing false excuses for her work absences. Plaintiff admitted he was in a consensual
flirtatious relationship with Villegas but denied sexually harassing her. Defendant does not have
a policy against consensual co-worker relationships.
        Villegas requested a half-day off on January 11, 2019. Because he disbelieved Villegas’s
excuses for her absences, plaintiff called Villegas’s doctor that day to confirm she had an
appointment. Villegas became angry with plaintiff when she learned he was investigating her
use of sick time. Plaintiff informed her that his first loyalty was to the company and that he had
enough of her lies. On January 14, 2019, Villegas went to Dave Wagner, defendant’s Production
Manager and told him: “Manny’s going to fire me because I won’t have sex with him.” On
January 15, 2019, Villegas informed plaintiff she was going to look for another job because
plaintiff was investigating her use of sick time.
         On January 21, 2019, after plaintiff returned from a business trip, Randy Clausen,
defendant’s Vice President of Human Resources informed plaintiff of the sexual harassment
charge. Plaintiff and Clausen had numerous phone conversations and email exchanges that day
concerning plaintiff submitting a response to the charge. During one of these phone calls
plaintiff told Clausen he was concerned he would be discriminated against because he was a man
and the accuser was a female and one of his subordinates. He also told Clausen he may seek an
attorney. Clausen informed plaintiff that defendant would select the solution with the least
liability in deciding how to handle the investigation. On January 24, 2019, plaintiff complained
to Clausen that he was being discriminated against because he was treated differently from other
men and women who have had much more severe and serious inter-personal relationships with
co-workers.
       Plaintiff’s employment was terminated on January 29, 2019 based on the false allegations
made by Villegas. Plaintiff was terminated due to allegedly violating company policy by
engaging in a relationship with a subordinate, but defendant had no such policy. Defendant’s

                                                2
     Case: 3:19-cv-50262 Document #: 34 Filed: 05/05/20 Page 3 of 5 PageID #:709




decision to believe Villegas, continue to employ her, and terminate plaintiff was based on
plaintiff’s sex. Similarly situated female employees accused of sexual harassment were treated
more favorably than males, including plaintiff. Similarly situated female employees accused of
being in personal relationships with co-workers were treated more favorably than males,
including plaintiff.
Discrimination and Retaliation Claims 1
        Discrimination
         In Stumm v. Wilkie, 796 Fed. Appx. 292 (7th Cir. 2019), the plaintiff, a man, sued the
defendant for sex discrimination alleging his sex and age motivated the defendant to hire other
candidates (younger women) instead of him. The court held that to plead a sex discrimination
claim, the “plaintiff need plead only the type of discrimination, when it occurred, and by whom.”
Id., at 295. Plaintiff “is not required to plead legal theories, let alone to plead facts that
correspond to ‘elements’ of any particular claim.” Id. While a plaintiff eventually must prove
the elements of his claim, he does not need to plead them. Id.
        Defendant argues there is a heightened pleading standard for “reverse” discrimination
cases. Its argument is essentially that plaintiff must plead facts to support the prongs of the
McDonnell Douglas burden-shifting framework as applied to “reverse” discrimination claims
which may be utilized by a plaintiff to establish a prima facie case to overcome a summary
judgment motion.2 In the summary judgment context, to make out a prima facie case using this
method, plaintiff would have to “show that he is a member of a protected class, that he was
meeting his employer’s legitimate expectations; that he suffered an adverse employment action,
and that similarly situated individuals were treated more favorably than he was.” Farr v. St.
Francis Hospital & Health Centers, 570 F.3d 829, 833 (7th Cir. 2009). In addition, since plaintiff
is a male claiming gender discrimination, he would need to “set out ‘background circumstances’
that show that the employer discriminates against [men], or he must show there is something
‘fishy’ going on.” Id.
         However, Stumm makes clear there is no heightened pleading standard for “reverse”
discrimination claims. Plaintiff need only plead the type of discrimination, when it occurred, and
by whom. Stumm, 796 Fed. Appx. at 295. Plaintiff has met the pleading requirements. He has
pled discrimination based on sex, that the discrimination occurred when he was investigated and
terminated for sexual harassment in January 2019, and that Clausen, acting as defendant’s Vice
President of Human Resources, was the person who took the discriminatory action against him
on behalf of defendant. He does not need to plead the identity of similarly situated women who
were treated more favorably or background circumstances showing defendant discriminates
against men or “fishy” facts.




1
  Defendant asserts and plaintiff does not contest that claims under Title VII and under the IHRA are analyzed the
same so the court will treat the Title VII and IHRA claims together.
2
   Swierkiewicz v. Sorema, N. A., 534 U.S. 506 (2002) held that a complaint in a Title VII discrimination case was
not required to contain specific facts establishing a prima facie case of discrimination under the McDonnell Douglas
framework.

                                                         3
    Case: 3:19-cv-50262 Document #: 34 Filed: 05/05/20 Page 4 of 5 PageID #:710




       Retaliation
        “Pleading a retaliation claim under Title VII requires the plaintiff to allege that [he]
engaged in statutorily protected activity and was subjected to an adverse employment action as a
result. The protected activity must be specifically identified.” Carlson v. CSX Transportation,
Inc., 758 F.3d 819, 828 (7th Cir. 2014) (quotation marks and citation omitted). Plaintiff asserts
that his January 21, 2019 statement to Clausen that plaintiff was concerned he would be
discriminated against because he was a man and his accuser was a woman and one of his
subordinates, was protected activity. He also argues his January 24, 2019 statement to Clausen
that he was being discriminated against because he was being treated differently from other men
and women who have had “much, more severe and serious inter-personal relationships with co-
workers” was protected activity.
        Defendant argues plaintiff’s allegation of a January 21, 2019 statement to Clausen must
be disregarded because he did not include it in his first amended complaint. Defendant suggests
that since the first amended complaint was verified, plaintiff cannot change it to include this
additional allegation. However, the first amended complaint did not state the facts contained in
it were the only relevant facts. Plaintiff’s verification that the statements in the first amended
complaint were true does not bar him from alleging additional facts in the second amended
complaint.
       Title VII prohibits an employer from discriminating against an employee because he has
opposed race or gender discrimination. 42 U.S.C. § 2000e-3(a); Crawford v. Metropolitan Gov’t
of Nashville and Davidson County, Tennessee, 555 U.S. 271, 276 (2009). When an employee
communicates to his employer that the employer has engaged in discriminatory conduct, the
employee’s communication virtually always constitutes the employee’s opposition to the
employer’s conduct. Crawford, 555 U.S. at 276.
         Plaintiff alleges he told Clausen on January 21, 2019 that he was concerned he would be
discriminated against because he was a man. Three days later, he alleges he told Clausen that he
was being discriminated against because he was being treated differently from other men and
women who had much more “severe and serious inter-personal relationships with co-workers.”
The January 21, 2019 statement did not state defendant had discriminated against him because he
was a man but only that plaintiff was concerned it would do so. The January 24, 2019 statement
states he currently was being treated differently than others, but those others are said to be both
men and women, so the differential treatment was not asserted to be based on plaintiff’s gender.
         While the January 21, 2019 statement is a slender reed to rely on, it is enough here to
pass for the protected activity of opposing discrimination to survive the motion to dismiss.
Taken most favorably to the plaintiff, he was opposing what he perceived to be defendant’s plan
to take adverse action against him because he was a man. Given that the discrimination claims
are continuing anyway, the court deems it more prudent to err on the side of survival of the
retaliation claims rather than on the side of their dismissal.
Claim Agreement is Unenforceable
       The court questions its subject matter jurisdiction over the claim that the Agreement is
unenforceable (Count I). Defendant removed the case from state court based on federal question

                                                 4
    Case: 3:19-cv-50262 Document #: 34 Filed: 05/05/20 Page 5 of 5 PageID #:711




jurisdiction over the Title VII claims. Defendant based jurisdiction over the state law claims on
the supplemental jurisdiction statute, 28 U.S.C. § 1367(a).
        Section 1367(a) provides “in any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are
so related to claims in the action within such original jurisdiction that they form part of the same
case or controversy under Article III of the United States Constitution.” To form a part of the
same case or controversy the state claims must arise from a common nucleus of operative facts
with the federal claims. White v. Addante, 498 F. Supp. 2d 1109, 1111 (2007). For a fact to be
“operative” it must be relevant to the resolution of the federal claim. U.S. v. Clark, No. 08 C
4158, 2010 WL 476637, *1 (N.D. Ill. Feb. 3, 2010). Proof that the Agreement is unenforceable
for lack of consideration appears completely irrelevant to proof of the Title VII claims.
         Where a case containing both claims arising under federal law and claims not within the
district court’s original or supplemental jurisdiction is removed, the district court must sever the
claim over which it does not have original or supplemental jurisdiction and remand it to the state
court. 28 U.S.C. § 1441(c). Defendant, the party invoking federal jurisdiction, must show cause
why plaintiff’s claim that the Agreement is unenforceable (Count I) is not required to be severed
and remanded to state court pursuant to 28 U.S.C. § 1441(c).
        For the foregoing reasons, defendant’s motion to dismiss [24] is denied. If defendant
wishes to maintain Count I in this court, and renew its motion to dismiss here, it shall file, on or
before June 12, 2020, a memorandum showing cause why plaintiff’s claim that the Agreement is
unenforceable (Count I) is not required to be severed and remanded to state court pursuant to 28
U.S.C. § 1441(c). If no such memorandum is filed, Count I will be remanded to state court after
June 12, 2020. If defendant files a memorandum, plaintiff may file a response to it on or before
June 26, 2020.
       Date: 5/05/2020                         ENTER:


                                               ______________________________________
                                                      United States District Court Judge


                                                                              Electronic Notices. (LC)




                                                  5
